DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9, 10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujiko et al. (US 20110012604 A1)[hereinafter “Tsujiko”].
Claims 1 and 13-15, Tsujiko discloses a battery diagnostic device, battery management system, and battery pack (and a corresponding method of use), comprising: one or more sensors configured to measure a current and voltage of a battery; and a processor [Paragraph [0097] – “This secondary battery system 6 includes as shown in FIG. 2 an assembled battery 10 in which a plurality of secondary batteries 100 (cells) are electrically connected in series to each other, a voltage detector 40, a current detector 50, and a battery controller 30. The battery controller 30 has a ROM 31, a CPU 32, a RAM 32, and others.”] configured to:
obtain SOC-voltage data from the measured voltage and the estimated SOC, wherein the SOC-voltage data maps the voltage measured by the one or more sensors with the estimated SOC [Paragraph [0062] – “FIG. 8 is a charge characteristic graph of the secondary battery”];
after obtaining the SOC-voltage data, select a plurality of selected SOCs from the obtained SOC-voltage data according to one or more predetermined conditions [Paragraph [0114] – “FIG. 9 shows a Q-dV/dQ curve K representing a relationship between the storage amount value Q and the dV/dQ value in the secondary battery 100. This Q-dV/dQ curve K is obtained by differentiating the battery voltage V by the corresponding storage amount Q with respect to a function shown in FIG. 8 of the storage amount Q and the battery voltage V.”See Fig. 9 and Paragraph [0101] – “The ROM 31 of the battery controller 30 stores a Q-dV/dQ curve K (see FIG. 9) in advance, which represents a relationship between the storage amount value Q and the dV/dQ value obtained from each secondary battery 100. The ROM 31 further stores a storage amount value Q at a characteristic point A (a maximum point) in the Q-dV/dQ curve K (referred to as a reference characteristic value QKA), a storage amount Q at a characteristic point B (a minimum point) (referred to as a reference characteristic value QKB), and a storage amount value Q at a characteristic point C (a maximum point) (referred to as a reference characteristic value QKC).”]
define a plurality of non-overlapping sub-regions based on respective SOC values of the plurality of selected SOCs, wherein each sub-region includes a range of SOC values between adjacent selected SOCs of the SOC-voltage data [See the division of region FC into sub-regions defined by characteristic values QKA, QKB, and QKC and the FC extremes in Fig. 9.];
for each sub-region, calculate a region change value of the sub-region based on a difference between SOCs values of the adjacent selected SOCs defining the sub-region and a range of SOC values of a preset reference region [See steps S7 and S8 of Fig. 10 and Paragraphs [0102]-[0106] and [0113]-[0116].Paragraph [0102] – “comparison (pattern matching) between this Q-dV/dQ curve and the Q-dV/dQ curve K (see FIG. 9)”];
determine whether at least one of an active material area, a depth of discharge or a depth of charge of the battery is changed based on the calculated region change values of the plurality of sub-regions [See step SA of Fig. 10 and Paragraph [0106] – “Consequently, the storage amount Q of each secondary battery 100 can be accurately detected.”]; and
determine a mode of the battery based on whether at least one of the active material area, the depth of charge or the depth of discharge is changed, wherein the mode of the battery is one of a normal mode or a failure mode [Paragraph [0018] – “Furthermore, based on the dV/dQ value (specifically, the use of the characteristic point appearing in the Q-dV/dQ curve or the characteristic point appearing in the V-dV/dQ curve), abnormality of the secondary battery system (internal micro-short circuit of the secondary battery and connection failure of the secondary battery) can be appropriately detected.”].

Regarding Claim 2, Tsujiko discloses that the processor is configured to: obtain a SOC-voltage curve from the SOC-voltage data; extract a plurality of inflection points from the obtained SOC-voltage curve; and select the plurality of selected SOCs from at least some of the plurality of extracted inflection points [See Fig. 9 and Paragraph [0101] – “The ROM 31 of the battery controller 30 stores a Q-dV/dQ curve K (see FIG. 9) in advance, which represents a relationship between the storage amount value Q and the dV/dQ value obtained from each secondary battery 100. The ROM 31 further stores a storage amount value Q at a characteristic point A (a maximum point) in the Q-dV/dQ curve K (referred to as a reference characteristic value QKA), a storage amount Q at a characteristic point B (a minimum point) (referred to as a reference characteristic value QKB), and a storage amount value Q at a characteristic point C (a maximum point) (referred to as a reference characteristic value QKC).”].

Regarding Claim 3, Tsujiko discloses that the plurality of sub-regions includes a first sub-region, a second sub-region and a third sub-region, and wherein the processor is configured to: select a SOC having a lowest SOC value among the plurality of selected SOCs as a first SOC; select a SOC having a highest SOC value among the See the division of region FC into sub-regions defined by characteristic values QKA (highest), QKB (lowest), and QKC and the FC extremes in Fig. 9.].

Regarding Claim 4, Tsujiko discloses that the processor is configured to:
calculate a second region change value based on a difference between a difference between SOC values of the adjacent selected SOCs defining the second sub-region and a range of SOC values of a preset second reference region [Paragraph [0161] – “Herein, the Q-dV/dQ curve (see FIG. 14) of the secondary battery 100 in the initial state and the Q-dV/dQ curve (see FIG. 13) of the secondary battery 100 having decreased battery capacity (full charging capacity) by the deterioration test are compared.”]; and
determine whether the active material area of the battery is changed based on the calculated second region change value [See step SA of Fig. 10 and Paragraph [0106] – “Consequently, the storage amount Q of each secondary battery 100 can be accurately detected.”Paragraph [0013] – “In the secondary battery having the first active material that makes a phase change by charge and discharge, characteristic points (the maximum point, the minimum point, etc.) clearly appear in the aforementioned Q-dV/dQ curve and V-dV/dQ curve. It is to be noted that the "first active material that makes a phase change by charge and discharge" indicates an active material whose crystal structure changes in the course of charge and discharge. One example thereof is a carbon material. This carbon material may include a natural graphite material, an artificial graphite material (meso carbon microbeads, etc.), a hardly graphitizable carbon material, and others.”].

Regarding Claim 6, Tsujiko discloses that the processor is configured to:
determine whether the active material area of the battery is changed based on whether the calculated second region change value is within a preset predetermined active material area change range [See step SA of Fig. 10 and Paragraph [0106] – “Consequently, the storage amount Q of each secondary battery 100 can be accurately detected.”Paragraph [0013] – “In the secondary battery having the first active material that makes a phase change by charge and discharge, characteristic points (the maximum point, the minimum point, etc.) clearly appear in the aforementioned Q-dV/dQ curve and V-dV/dQ curve. It is to be noted that the "first active material that makes a phase change by charge and discharge" indicates an active material whose crystal structure changes in the course of charge and discharge. One example thereof is a carbon material. This carbon material may include a natural graphite material, an artificial graphite material (meso carbon microbeads, etc.), a hardly graphitizable carbon material, and others.”]; and
determine that the mode of the battery is a failure mode when it is determined that the active material area is changed [Paragraph [0018] – “Furthermore, based on the dV/dQ value (specifically, the use of the characteristic point appearing in the Q-dV/dQ curve or the characteristic point appearing in the V-dV/dQ curve), abnormality of the secondary battery system (internal micro-short circuit of the secondary battery and connection failure of the secondary battery) can be appropriately detected.”].

Regarding Claim 7, Tsujiko discloses that the processor is configured to:
calculate a first region change value based on a difference between SOC values of the first sub-region, a range of SOC values of a preset first reference region [See steps S7 and S8 of Fig. 10 and Paragraphs [0102]-[0106] and [0113]-[0116].Paragraph [0102] – “comparison (pattern matching) between this Q-dV/dQ curve and the Q-dV/dQ curve K (see FIG. 9)”] and the calculated second region change value [Fig. 10 loops while selecting an appropriate sub-region at step S7, after updating Q at step SA.]; and
determine whether the depth of discharge of the battery is changed based on the calculated first region change value [See step SA of Fig. 10 and Paragraph [0106] – “Consequently, the storage amount Q of each secondary battery 100 can be accurately detected.”].

Regarding Claim 9, Tsujiko discloses that the processor is configured to:
determine whether the change of the depth of discharge of the battery is changed based on whether the calculated first region change value is within a preset predetermined depth-of-discharge change range [Step S9 of Fig. 10]; and
determine that the mode of the battery is a failure mode when it is determined that the depth of discharge is changed [Paragraph [0018] – “Furthermore, based on the dV/dQ value (specifically, the use of the characteristic point appearing in the Q-dV/dQ curve or the characteristic point appearing in the V-dV/dQ curve), abnormality of the secondary battery system (internal micro-short circuit of the secondary battery and connection failure of the secondary battery) can be appropriately detected.”].

Regarding Claim 10, Tsujiko discloses that the processor is configured to:
calculate a third region change value based on a difference between SOC values of the adjacent selected SOCs defining the third sub-region, a range of SOC values of a preset third reference region  and the calculated second region change value [Paragraph [0161] – “Herein, the Q-dV/dQ curve (see FIG. 14) of the secondary battery 100 in the initial state and the Q-dV/dQ curve (see FIG. 13) of the secondary battery 100 having decreased battery capacity (full charging capacity) by the deterioration test are compared.”]; and
determine whether the depth of charge of the battery is changed based on the calculated third region change value [See step SA of Fig. 10 and Paragraph [0106] – “Consequently, the storage amount Q of each secondary battery 100 can be accurately detected.”].

Regarding Claim 12, Tsujiko discloses that the processor is configured to:
determine whether the change of the depth of charge of the battery is changed based on whether the calculated third region change value is within a preset predetermined depth-of-charge change range [Step S9 of Fig. 10]; and
determine that the mode of the battery is a failure mode when it is determined that the depth of charge is changed [Paragraph [0018] – “Furthermore, based on the dV/dQ value (specifically, the use of the characteristic point appearing in the Q-dV/dQ curve or the characteristic point appearing in the V-dV/dQ curve), abnormality of the secondary battery system (internal micro-short circuit of the secondary battery and connection failure of the secondary battery) can be appropriately detected.”].

	Regarding Claim 16, Tsujiko discloses that the processor is configured to: estimate a maximum value of the SOC; and determine a preset SOC region based on a minimum value of the SOC and the estimated maximum value of the SOC; and define the plurality of non-overlapping sub-regions within the preset SOC region [See the division of region FC into sub-regions defined by characteristic values QKA, QKB, and QKC and the FC extremes in Fig. 9, per region FC of Fig. 8.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiko et al. (US 20110012604 A1)[hereinafter “Tsujiko”].
	Regarding Claim 5, Tsujiko discloses the recited subject matter [See step S8 of Fig. 10 and Paragraphs [0124]-[0125]], except that Tsujiko does not disclose calculating the difference value as a percentage change.  However, calculating the difference value .

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    173
    816
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner’s understanding of the claim amendments during the interview of 11/1/2021 was that the claim amendments required the comparison of multiple ranges with multiple other ranges.  However, upon further consideration, such a limitation cannot be found in the Claims.  The subject matter of the instant Claims only require the comparison of the ranges to a reference range, which is taught by Tsujiko in Figs. 13 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20130314050 A1 – CHARGE CONTROL DEVICE FOR SECONDARY BATTERY, CHARGE CONTROL METHOD FOR SECONDARY BATTERY, CHARGE STATE ESTIMATION DEVICE FOR SECONDARY BATTERY, CHARGE STATE ESTIMATION METHOD FOR SECONDARY BATTERY, DEGRADATION DEGREE ESTIMATION DEVICE FOR SECONDARY BATTERY, DEGRADATION DEGREE ESTIMATION METHOD FOR SECONDARY BATTERY, AND SECONDARY BATTERY DEVICE

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865